EXHIBIT 10.2
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT

         
Warrant No.: 2009CS-____
  Number of Shares:    
 
       
 
      (subject to adjustment)

Date of Issuance: August 17, 2009
Original Issue Date (as defined in Section 2(a)): August 17, 2009
VALEANT PHARMACEUTICALS INTERNATIONAL
Common Stock Purchase Warrant
(Void after August 16, 2010)
     Valeant Pharmaceuticals International, a Delaware corporation (the
“Company”), for value received, hereby certifies
that                                         , or its registered assigns (the
“Registered Holder”), is entitled, subject to the terms and conditions set forth
below, to purchase from the Company, at any time or from time to time on or
after the date of issuance and on or before 5:00 p.m. (New York City time) on
August 16, 2010,                      shares of Common Stock, $0.01 par value
per share, of the Company (“Common Stock”), at a purchase price per share equal
to $31.61195691; provided that, the purchase price may only be paid by the
Registered Holder on a “cashless basis” in the manner set forth in Section 1(a)
below. The shares purchasable upon exercise of this Warrant, and the purchase
price per share, each as adjusted from time to time pursuant to the provisions
of this Warrant, are hereinafter referred to as the “Warrant Shares” and the
“Purchase Price,” respectively. Certain capitalized terms used in this Warrant
are defined in Section 16.
     1. Exercise.
          (a) Exercise Notice; Cashless Exercise Only. The Registered Holder may
exercise this Warrant, in whole or in part and at any time or from time to time,
on or after the date of issuance and on or before 5:00 p.m. (New York City time)
on August 16, 2010. To exercise this Warrant the Registered Holder must
(i) complete and manually sign the purchase form appended hereto as Exhibit I or
facsimile of such purchase form and deliver such purchase

 



--------------------------------------------------------------------------------



 



form along with this Warrant to the Company in accordance with Section 10 (the
“Exercise Notice”), (ii) furnish appropriate endorsements and transfer documents
if required by the Company and (iii) pay any transfer or similar tax required to
be paid by the Registered Holder pursuant to Section 1(b). The Warrant shall be
deemed to have been exercised as of the close of business on the date on which
the Registered Holder has complied with the immediately preceding sentence (the
“Exercise Date”). This Warrant may only be exercised on a “cashless basis.” Upon
exercise, a portion of this Warrant will be cancelled in payment of the Purchase
Price payable in respect of the number of Warrant Shares purchased in connection
with such exercise. The number of Warrant Shares issued to the Registered Holder
upon exercise shall be determined according to the following formula:

                  X = Y(A-B)               A    

  Where:   X =  the number of Warrant Shares that shall be issued to the
Registered Holder;       Y =  the number of Warrant Shares for which this
Warrant is being exercised (which shall include both the number of Warrant
Shares issued to the Registered Holder and the number of Warrant Shares subject
to the portion of the Warrant being cancelled in payment of the Purchase Price);
      A =  the Fair Market Value (as defined below) of one share of Common Stock
on the Exercise Date; and       B =   the Purchase Price then in effect.

For purposes of this Section 1(a), the “Fair Market Value” per share of Common
Stock shall be determined as follows:
               (1) If the Common Stock is listed on a national securities
exchange or another nationally recognized trading system as of the Exercise
Date, the Fair Market Value per share of Common Stock shall be deemed to be the
last reported sale price (or if no last sale price is reported, the average of
the bid and the ask prices or, if more than one in either case, the average of
the average bid and average ask prices) per share of Common Stock thereon on the
last Trading Day (as defined in Section 16(f)) immediately preceding the
Exercise Date (provided that if no such price is reported on such day, the Fair
Market Value per share of Common Stock shall be determined pursuant to clause
(2)).
               (2) If the Common Stock is not listed on a national securities
exchange or another nationally recognized trading system as of the Exercise
Date, the Fair Market Value per share of Common Stock shall be deemed to be the
amount most recently determined by the Board of Directors of the Company (the
“Board of Directors”) to represent the fair market value per share of the Common
Stock (including without limitation a determination for purposes of granting
Common Stock options or issuing Common Stock under any plan, agreement or
arrangement with employees of the Company); and, upon request of the Registered
Holder, the Board of Directors (or a representative thereof) shall, as promptly
as reasonably

2



--------------------------------------------------------------------------------



 



practicable but in any event not later than 10 days after such request, notify
the Registered Holder of the Fair Market Value per share of Common Stock and
furnish the Registered Holder with reasonable documentation of the Board of
Directors’ determination of such Fair Market Value. Notwithstanding the
foregoing, if the Board of Directors has not made such a determination within
the three-month period prior to the Exercise Date, then (A) the Board of
Directors shall make, and shall provide or cause to be provided to the
Registered Holder notice of, a determination of the Fair Market Value per share
of the Common Stock within 15 days of a request by the Registered Holder that it
do so, and (B) the exercise of this Warrant pursuant to this Section 1(a) shall
be delayed until such determination is made and notice thereof is provided to
the Registered Holder.
          (b) Taxes on Exercise. If the Registered Holder exercises this
Warrant, the Company shall pay any documentary, stamp or similar issue or
transfer tax due on the issue of the Warrant Shares upon such exercise. However,
the Registered Holder shall pay any such tax which is due because the Registered
Holder requests the Warrant Shares be issued in a name other than the Registered
Holder’s name. The Company may refuse to deliver the certificate representing
the Warrant Shares issued in a name other than the Registered Holder’s name
until the Company receives a sum sufficient to pay any tax which will be due
because the Warrant Shares are to be issued in a name other than the Registered
Holder’s name. Nothing herein shall preclude any tax withholding required by law
or regulation.
          (c) Issuance of Certificates. The Company, at its expense, will cause
to be issued in the name of, and delivered to, the Registered Holder, or as the
Registered Holder (upon payment by the Registered Holder of any applicable
transfer taxes) may direct:
               (i) a certificate or certificates for the number of full Warrant
Shares to which the Registered Holder shall be entitled upon such exercise
pursuant to Section 1(a) plus, in lieu of any fractional share to which the
Registered Holder would otherwise be entitled, cash in an amount determined
pursuant to Section 3 hereof; and
               (ii) in case such exercise is in part only, a new warrant or
warrants (dated the date hereof) of like tenor, calling in the aggregate on the
face or faces thereof for the number of Warrant Shares equal (without giving
effect to any adjustment therein) to the number of such shares called for on the
face of this Warrant minus the number of Warrant Shares for which this Warrant
was so exercised (which shall include both the number of Warrant Shares issued
to the Registered Holder pursuant to such partial exercise and the number of
Warrant Shares subject to the portion of the Warrant being cancelled in payment
of the Purchase Price).
The Company shall deliver such certificate or certificates and, if applicable,
new warrant or warrants as soon as practicable after the Exercise Date and in
any event within 5 Business Days thereafter.
The person or persons in whose name or names any certificates for Warrant Shares
shall be issuable upon such exercise shall be deemed to have become the holder
or holders of record of the Warrant Shares represented by such certificates as
of the close of business on the Exercise Date; provided, however, that no
exercise of this Warrant on any date when the stock transfer books of the
Company are closed shall be effective to constitute the person or persons
entitled to

3



--------------------------------------------------------------------------------



 



receive the Warrant Shares upon such exercise as the record holder or holders of
such Warrant Shares on such date, but such exercise shall be effective to
constitute the person or persons entitled to receive such Warrant Shares as the
record holder or holders thereof for all purposes at the close of business on
the next succeeding Business Day on which such stock transfer books are open;
provided, further, that such exercise shall be at the Purchase Price in effect
on the Exercise Date as if the stock transfer books of the Company had not been
closed. Upon exercise of the Warrant, such person shall no longer be a
Registered Holder of this Warrant with respect to the Warrant Shares issuable
upon such exercise.
     2. Adjustments.
          (a) Adjustment for Stock Splits and Combinations. If the Company shall
at any time or from time to time after the date on which this Warrant was first
issued (or, if this Warrant was issued upon partial exercise of, or in
replacement of, another warrant of like tenor, then the date on which such
original warrant was first issued) (either such date being referred to as the
“Original Issue Date”) effect a subdivision of the outstanding Common Stock, the
Purchase Price then in effect immediately before that subdivision shall be
proportionately decreased. If the Company shall at any time or from time to time
after the Original Issue Date combine the outstanding shares of Common Stock,
the Purchase Price then in effect immediately before the combination shall be
proportionately increased. Any adjustment under this paragraph shall become
effective at the close of business on the date the subdivision or combination
becomes effective.
          (b) Adjustment for Certain Dividends and Distributions. In the event
the Company at any time, or from time to time after the Original Issue Date
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Purchase
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Purchase
Price then in effect by a fraction:
               (1) the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date, and
               (2) the denominator of which shall be the total number of shares
of Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution;
provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Purchase Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Purchase Price shall be
adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions.

4



--------------------------------------------------------------------------------



 



          (c) Adjustment for Rights Offering. In case the Company shall issue
rights or warrants (other than pursuant to a stockholder rights plan) to all or
substantially all holders of its Common Stock entitling them (for a period
commencing no earlier than the record date described below and expiring not more
than 60 days after such record date) to subscribe for or purchase shares of
Common Stock (or securities convertible into Common Stock) at a price per share
(or having a conversion price per share) less than the Closing Price per share
of Common Stock on the Business Day immediately preceding the date of
announcement of such issuance on the record, the Purchase Price in effect shall
be adjusted so that the same shall equal the price determined by multiplying the
Purchase Price in effect at the opening of business on the Business Day after
the date of such announcement by a fraction of which the numerator shall be the
number of shares of Common Stock outstanding at the close of business on the
date of announcement plus the number of shares which the aggregate offering
price of the total number of shares of Common Stock so offered (or the aggregate
conversion price of the convertible securities so offered, which shall be
determined by multiplying the number of shares of Common Stock issuable upon
conversion of such convertible securities by the conversion price per share of
Common Stock pursuant to the terms of such convertible securities) would
purchase at the Current Market Price per share (as defined in Section 2(g)) of
Common Stock on the Business Day immediately preceding the date of announcement
of such issuance, and the denominator of which shall be the number of shares of
Common Stock outstanding at the close of business on the date of announcement
plus the number of additional shares of Common Stock offered (or into which the
convertible securities so offered are convertible). Such adjustment shall be
made successively whenever any such rights or warrants are issued, and shall
become effective on the day following the date of announcement of such issuance.
If at the end of the period during which such rights or warrants are exercisable
not all rights or warrants shall have been exercised, the adjusted Purchase
Price shall be immediately readjusted to what it would have been based upon the
number of additional shares of Common Stock actually issued (or the number of
shares of Common Stock issuable upon conversion of convertible securities
actually issued).
          (d) Adjustments for Other Distributions. In case the Company shall
distribute to all or substantially all holders of its Common Stock any shares of
capital stock of the Company (other than Common Stock), evidences of
indebtedness or other non-cash assets (including securities of any person other
than the Company but excluding (1) dividends or distributions paid exclusively
in cash or (2) dividends or distributions referred to in subsection (a) or
(b) of this Section 2), or shall distribute to all or substantially all holders
of its Common Stock rights or warrants to subscribe for or purchase any of its
securities (excluding those rights and warrants referred to in Section 2(c) and
also excluding the distribution of rights to all holders of Common Stock
pursuant to the Company’s stockholders rights plan or the detachment of such
rights under the terms of such stockholder rights plan) (an “Asset
Distribution”) then in each such case the Purchase Price in effect on the record
date with respect to the Asset Distribution shall be adjusted so that the same
shall equal the price determined by multiplying the current Purchase Price by a
fraction of which the numerator shall be the Closing Price per share of the
Common Stock on such record date less the fair market value on such record date
(as determined in good faith by the Board of Directors, whose determination
shall be conclusive evidence of such fair market value) of the portion of the
Asset Distribution applicable to one share of Common Stock (determined on the
basis of the number of shares of Common Stock outstanding on the record date)
and the denominator shall be the Closing Price per share of the Common Stock on
such record date. Such adjustment shall be made successively whenever any such

5



--------------------------------------------------------------------------------



 



distribution is made and shall become effective immediately after the record
date for the determination of shareholders entitled to receive such
distribution.
     In the event the then fair market value (as so determined) of the portion
of the capital stock, evidences of indebtedness or other assets so distributed
or of such rights or warrants applicable to one share of Common Stock is equal
to or greater than the Closing Price per share of the Common Stock on such
record date, in lieu of the foregoing adjustment, adequate provision shall be
made so that the Registered Holder shall have the right to receive upon
conversion the amount of capital stock, evidences of indebtedness or other
assets so distributed or of such rights or warrants such holder would have
received had such holder exercised the Warrant on such record date. In the event
that such dividend or distribution is not so paid or made, the Purchase Price
shall again be adjusted to be the Purchase Price which would then be in effect
if such dividend or distribution had not been declared. If the Board of
Directors determines the fair market value of any distribution for purposes of
this Section 2(d) by reference to the actual or when issued trading market for
any securities, it must in doing so consider the prices in such market over the
same period used in computing the Current Market Price of the Common Stock.
     In the event shares of Common Stock are delivered to the Registered Holder
upon exercise of this Warrant, to the extent that the Rights Agreement, dated as
of November 2, 1994 or any future rights plan is in effect upon such conversion
(the “Rights Agreement”), the Registered Holder shall receive, in addition to
the Common Stock, the rights described therein (whether or not the rights have
separated from the Common Stock at the time of exercise), subject to the
limitations set forth in the Rights Agreement. Any distribution of rights or
warrants pursuant to a Rights Agreement complying with the requirements set
forth in the immediately preceding sentence of this paragraph shall not
constitute a distribution of rights or warrants pursuant to this Section 2.
     Rights or warrants distributed by the Company to all holders of Common
Stock entitling the holders thereof to subscribe for or purchase shares of the
Company’s Capital Stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”): (i) are deemed to be transferred with such shares of Common
Stock; (ii) are not exercisable; and (iii) are also issued in respect of future
issuances of Common Stock, shall be deemed not to have been distributed for
purposes of this Section 2 (and no adjustment to the Purchase Price under this
Section 2 will be required) until the occurrence of the earliest Trigger Event,
whereupon such rights and warrants shall be deemed to have been distributed and
an appropriate adjustment (if any is required) to the Purchase Price shall be
made under this Section 2(d). If any such right or warrant, including any such
existing rights or warrants distributed prior to the Original Issue Date, are
subject to events, upon the occurrence of which such rights or warrants become
exercisable to purchase different securities, evidences of indebtedness or other
assets, then the date of the occurrence of any and each such event shall be
deemed to be the date of distribution and record date with respect to new rights
or warrants with such rights (and a termination or expiration of the existing
rights or warrants without exercise by any of the holders thereof). In addition,
in the event of any distribution (or deemed distribution) of rights or warrants,
or any Trigger Event or other event (of the type described in the preceding
sentence) with respect thereto that was counted for purposes of calculating a
distribution amount for which an adjustment to the Purchase Price under this
Section 2 was

6



--------------------------------------------------------------------------------



 



made, (1) in the case of any such rights or warrants which shall all have been
redeemed or repurchased without exercise by any holders thereof, the Purchase
Price shall be readjusted upon such final redemption or repurchase to give
effect to such distribution or Trigger Event, as the case may be, as though it
were a cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Common Stock with respect to such rights or
warrants (assuming such holder had retained such rights or warrants), made to
all holders of Common Stock as of the date of such redemption or repurchase, and
(2) in the case of such rights or warrants which shall have expired or been
terminated without exercise by any holders thereof, the Purchase Price shall be
readjusted as if such rights and warrants had not been issued.
          (e) Adjustments for Certain Cash Dividends. In case the Company shall,
by dividend or otherwise, make a distribution (a “Triggering Distribution”) to
all or substantially all holders of Common Stock payable exclusively in cash,
excluding any regular quarterly cash dividend or distribution to the extent that
such regular quarterly cash dividend or distribution does not exceed the
Dividend Threshold Amount (as defined below), the Purchase Price shall be
decreased so that the same shall equal the price determined by multiplying such
Purchase Price in effect at the close of business on the record date with
respect to such Triggering Distribution (the “Determination Date”) by a fraction
of which the numerator shall be the Current Market Price per share of the Common
Stock on the Determination Date less the aggregate amount of cash so distributed
applicable to one share of Common Stock (determined on the basis of the number
of shares of Common Stock outstanding on the Determination Date) or, in the case
of a regular quarterly cash dividend, such Current Market Price on the
Determination Date less the amount by which the per share amount of the dividend
exceeds the Dividend Threshold Amount, and the denominator shall be the Current
Market Price per share of the Common Stock on the Determination Date, such
decrease to become effective immediately prior to the opening of business on the
day following the record date with respect to the Triggering Distribution. It is
expressly understood that a stock, debt or other security buyback, repurchase or
similar program shall in no event be considered a Triggering Distribution for
purposes of this Section 2(e). If the Purchase Price is adjusted as described in
this clause as a result of a Triggering Distribution that is a regular quarterly
dividend, the adjustment will be based on the amount by which such dividend
exceeds the Dividend Threshold Amount; if the Purchase Price is adjusted as
described in this clause as a result of a Triggering Distribution that is not a
regular quarterly dividend, the adjustment will be based on the full amount of
the Triggering Distribution.
     The “Dividend Threshold Amount” will initially be $0.0775; the Dividend
Threshold Amount will be adjusted for Triggering Distributions, except that no
adjustment shall be made to the Dividend Threshold Amount for any regular
quarterly cash dividend paid by the Company unless that regular quarterly cash
dividend, when aggregated with other regular quarterly cash dividends paid by
the Company within the prior 12 months that have not already been applied to
adjust the Dividend Threshold Amount, exceeds 7.5% of the average of the Closing
Price of the Common Stock during the ten Trading Days immediately prior to the
declaration date of the dividend.
          (f) Adjustments for Tender Offers. In case any tender offer made by
the Company or any of its Subsidiaries for Common Stock shall expire and such
tender offer (as amended upon the expiration thereof) shall involve the payment
of aggregate consideration for a share of Common Stock in an amount (determined
as the sum of the aggregate amount of cash

7



--------------------------------------------------------------------------------



 



consideration and the aggregate fair market value (as determined in good faith
by the Board of Directors) of any other consideration) that, together with the
aggregate amount of any cash and the fair market value (as determined in good
faith by the Board of Directors) of any other consideration payable for a share
of Common Stock in respect of any other tender offers by the Company or any
Subsidiary of the Company for Common Stock consummated within the 12 months
preceding the date of the Expiration Date (as defined below) and in respect of
which no Purchase Price adjustment pursuant to this Section 2(f) has been made
exceeds the first reported sale price per share of Common Stock on the Trading
Day next succeeding the last date (the “Expiration Date”) tenders could have
been made pursuant to the applicable such tender offer (as it may be amended)
(the last time at which such tenders could have been made on the Expiration Date
is hereinafter sometimes called the “Expiration Time”), then, immediately prior
to the opening of business on the day after the Expiration Date, the Purchase
Price shall be decreased so that the same shall equal the price determined by
multiplying the Purchase Price in effect immediately prior to the close of
business on the Expiration Date by a fraction of which the numerator shall be
the product of the number of shares of Common Stock outstanding (including
Purchased Shares but excluding any shares held in the treasury of the Company)
at the Expiration Time multiplied by the first reported sale price per share of
Common Stock on the Trading Day next succeeding the Expiration Date, and the
denominator shall be the sum of (x) the aggregate consideration (determined as
aforesaid) payable to stockholders based on the acceptance (up to any maximum
specified in the terms of the tender offer) of all shares validly tendered and
not withdrawn as of the Expiration Time (the shares deemed so accepted, up to
any such maximum, being referred to as the “Purchased Shares”) and (y) the
product of the number of shares of Common Stock outstanding (less any Purchased
Shares and excluding any shares held in the treasury of the Company) at the
Expiration Time and the first reported sale price per share of Common Stock on
the Trading Day next succeeding the Expiration Date, such decrease to become
effective immediately prior to the opening of business on the day following the
Expiration Date; provided, however, that the fair market value of any such
non-cash consideration paid in respect of a tender or exchange offer for Common
Stock shall not be taken into consideration in the foregoing calculation unless
such value (to the extent it would result in an adjustment if considered) when
aggregated with the value of all other non-cash consideration paid within the
preceding three months and not considered as a result of this clause (to the
extent that it would have resulted in an adjustment if it had been considered)
would exceed 1% of the Company’s market capitalization, in which case the value
shall be considered, but only to the extent that the aggregated value referred
to above exceeds 1% of Company’s market capitalization. In the event that the
Company is obligated to purchase shares pursuant to any such tender offer, but
the Company is permanently prevented by applicable law from effecting any or all
such purchases or any or all such purchases are rescinded, the Purchase Price
shall again be adjusted to be the Purchase Price which would have been in effect
based upon the number of shares actually purchased. If the application of this
Section 2(f) to any tender offer would result in an increase in the Purchase
Price, no adjustment shall be made for such tender offer under this
Section 2(f).
     The term “tender offer” shall mean and include both tender offers and
exchange offers, all references to “purchases” of shares in tender offers (and
all similar references) shall mean and include both the purchase of shares in
tender offers and the acquisition of shares pursuant to exchange offers, and all
references to “tendered shares” (and all similar references) shall mean and
include shares tendered in both tender offers and exchange offers.

8



--------------------------------------------------------------------------------



 



          (g) For the purpose of any computation under subsections (c) and
(e) of this Section 2, the current market price (the “Current Market Price”) per
share of Common Stock on any date shall be deemed to be the average of the daily
closing prices for the 15 consecutive Trading Days immediately preceding and
including (i) the Determination Date with respect to distributions under
subsection (e) of this Section 2 or (ii) the record date with respect to
distributions, issuances or other events requiring such computation under
subsection (c) of this Section 2. If no such prices are available, the Current
Market Price per share shall be the fair value of a share of Common Stock as
determined in good faith by the Board of Directors.
          (h) Adjustment in Number of Warrant Shares. When any adjustment is
required to be made in the Purchase Price pursuant to any of subsections
(a) through (g) of this Section 2, the number of Warrant Shares purchasable upon
the exercise of this Warrant shall be changed to the number determined by
dividing (i) an amount equal to the number of shares issuable upon the exercise
of this Warrant immediately prior to such adjustment, multiplied by the Purchase
Price in effect immediately prior to such adjustment, by (ii) the Purchase Price
in effect immediately after such adjustment.
          (i) Holdback. In any case in which this Section 2 shall require that
an adjustment be made following a record date or a Determination Date or
Expiration Date, as the case may be, established for purposes of this Section 2,
the Company may elect to defer (but only until five Business Days following the
delivery of the notice of adjustment described in Section 2(m)) issuing to the
Registered Holder in connection with any Exercise Notice after such record date
or Determination Date or Expiration Date the shares of Common Stock and other
capital stock of the Company issuable upon such exercise over and above the
shares of Common Stock and other capital stock of the Company issuable upon such
exercise only on the basis of the Purchase Price prior to adjustment; and, in
lieu of the shares the issuance of which is so deferred, the Company shall issue
or cause its transfer agent to issue due bills or other appropriate evidence
prepared by the Company of the right to receive such shares. If any distribution
in respect of which an adjustment to the Purchase Price is required to be made
as of the record date or Determination Date or Expiration Date therefor is not
thereafter made or paid by the Company for any reason, the Purchase Price shall
be readjusted to the Purchase Price which would then be in effect if such record
date had not been fixed or such effective date or Determination Date or
Expiration Date had not occurred.
          (j) No Adjustment. No adjustment in the Purchase Price shall be
required if the Registered Holder may participate in the transactions set forth
in this Section 2 without exercising. No adjustment in the Purchase Price shall
be required unless the adjustment would require an increase or decrease of at
least 1% in the Purchase Price as last adjusted; provided, however, that any
adjustments which by reason of this Section 2(j) are not required to be made
even if the adjustment would require a change of less than 1% in the Purchase
Price then in effect, shall be carried forward and taken into account in any
subsequent adjustment or in connection with any exercise of this Warrant. All
calculations under this Section 2 shall be made to the nearest one-tenth of a
cent or to the nearest one-hundredth of a share, as the case may be. Except as
otherwise described in this Section 2, no adjustment in the Purchase Price shall
be required for the issuance of Common Stock or the right to purchase Common
Stock or any such convertible or exchangeable securities. To the extent that the
Warrant becomes exercisable into

9



--------------------------------------------------------------------------------



 



the right to receive cash, no adjustment need be made thereafter as to the cash.
Interest will not accrue on the cash.
          (k) Adjustment for Tax Purposes.
               (i) The Company shall, upon 15 days prior notice, be entitled to
make such decreases in the Purchase Price, in addition to those required by this
Section 2, as it in its discretion shall determine to be advisable in order that
any stock dividends, subdivisions of shares, distributions of rights to purchase
stock or securities or distributions of securities convertible into or
exchangeable for stock hereafter made by the Company to its shareholders shall
not be taxable to its shareholders including the Registered Holder.
               (ii) The Company from time to time may decrease the Purchase
Price by any amount for any period of time if the period is at least 20 days and
if the decrease is irrevocable during the period if the Board of Directors
determines that such decrease would be in the best interests of the Company or
the Board of Directors deems it advisable to avoid or diminish income tax to
holders of shares of Common Stock (including the Registered Holder) in
connection with any stock or rights dividend or distribution or similar event,
and the Company provides 15 days prior notice of any decrease in the Purchase
Price.
          (l) Adjustment for Reorganization. If there shall occur any (i) any
reclassification or change of shares of Common Stock (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision or combination, or any other change for which an
adjustment is provided in this Section 2); (ii) any consolidation or merger to
which the Company is a party other than a merger in which the Company is the
continuing corporation and which does not result in any reclassification of, or
change (other than in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination) in,
outstanding shares of Common Stock; or (iii) any sale or conveyance as an
entirety or substantially as an entirety of the property and assets of the
Company, directly or indirectly, to any person (collectively, a
“Reorganization”), then, following such Reorganization, the Registered Holder
shall receive upon exercise hereof the kind and amount of securities, cash or
other property which the Registered Holder would have been entitled to receive
pursuant to such Reorganization if such exercise had taken place immediately
prior to such Reorganization. In any such case, appropriate adjustment (as
determined in good faith by the Board of Directors) shall be made in the
application of the provisions set forth herein with respect to the rights and
interests thereafter of the Registered Holder, to the end that the provisions
set forth in this Section 2 (including provisions with respect to changes in and
other adjustments of the Purchase Price and number of Warrant Shares) shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
securities, cash or other property thereafter deliverable upon the exercise of
this Warrant. The provisions of this Section 2(l) shall similarly apply to
successive reclassifications, changes, combinations, consolidations, mergers,
sales or conveyances.

10



--------------------------------------------------------------------------------



 



          (m) Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Purchase Price pursuant to this Section 2, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than 10 days thereafter, compute such adjustment or readjustment
in accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based.
     3. Fractional Shares. The Company shall not be required upon the exercise
of this Warrant to issue any fractional shares, but shall pay the value thereof
to the Registered Holder in cash on the basis of the Fair Market Value per share
of Common Stock, as determined pursuant to Section 1(a) above.
     4. Investment Representations. The initial Registered Holder represents and
warrants to the Company as follows:
          (a) Investment. It is acquiring the Warrant, and (if and when it
exercises this Warrant) it will acquire the Warrant Shares, for its own account
for investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same; and the Registered Holder has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof.
          (b) Accredited Investor. The Registered Holder is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”).
          (c) Experience. The Registered Holder has made such inquiry concerning
the Company and its business and personnel as it has deemed appropriate; and the
Registered Holder has sufficient knowledge and experience in finance and
business that it is capable of evaluating the risks and merits of its investment
in the Company.
     5. Transfers, etc.
          (a) This Warrant and the Warrant Shares shall not be sold or
transferred unless either (i) they first shall have been registered under the
Securities Act, or (ii) the Company first shall have been furnished with an
opinion of legal counsel, reasonably satisfactory to the Company, to the effect
that such sale or transfer is exempt from the registration requirements of the
Securities Act. Notwithstanding the foregoing, no registration or opinion of
counsel shall be required for (i) a transfer by a Registered Holder which is an
entity to a wholly owned subsidiary of such entity, a transfer by a Registered
Holder which is a partnership to a partner of such partnership or a retired
partner of such partnership or to the estate of any such partner or retired
partner, or a transfer by a Registered Holder which is a limited liability
company to a member of such limited liability company or a retired member or to
the estate of any such member or retired member, provided that the transferee in
each case agrees in writing to be subject to the terms of this Section 5, or
(ii) a transfer made in accordance with Rule 144 under the Securities Act.

11



--------------------------------------------------------------------------------



 



          (b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or
otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.”
     The foregoing legend shall be removed from the certificates representing
any Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale without restriction pursuant to Rule 144 under the
Securities Act.
          (c) The Company will maintain a register containing the name and
address of the Registered Holder of this Warrant. The Registered Holder may
change its address as shown on the warrant register by written notice to the
Company requesting such change.
          (d) Subject to the provisions of Section 5 hereof, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant with a properly executed assignment (in the form of Exhibit II
hereto) at the principal office of the Company (or, if another office or agency
has been designated by the Company for such purpose, then at such other office
or agency); provided that, any transfer of this Warrant in part must for at
least 1,000 Warrant Shares.
     6. No Impairment. The Company will not, by amendment of its charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment.
     7. Notice of Certain Transactions. In the event:
          (a) the Company takes any action which would require an adjustment in
the Purchase Price;
          (b) the Company consolidates or merges with, or transfers all or
substantially all of its property and assets to, another corporation and
shareholders of the Company must approve the transaction; or
          (c) there is a dissolution or liquidation of the Company,
then, and in each such case, the Company shall send or cause to be sent to the
Registered Holder a notice specifying, as the case may be, the proposed record
or effective date of such event. Such notice shall be sent at least 10 days
prior to the record date or effective date for the event specified in such
notice. Failure to provide such notice or any defect therein shall not affect
the validity of any transaction referred to in clause (a), (b) or (c) of this
Section 7.

12



--------------------------------------------------------------------------------



 



     8. Reservation of Stock; Restricted Shares. The Company will at all times
reserve and keep available, solely for issuance and delivery upon the exercise
of this Warrant, such number of Warrant Shares and other securities, cash and/or
property, as from time to time shall be issuable upon the exercise of this
Warrant. The Warrant Shares will not be registered under the Securities Act and
the Company shall have no obligation to register such shares thereunder.
     9. Exchange or Replacement of Warrants.
          (a) Upon the surrender by the Registered Holder, properly endorsed, to
the Company at the principal office of the Company, the Company will, subject to
the provisions of Section 5 hereof, issue and deliver to or upon the order of
the Registered Holder, at the Company’s expense, a new Warrant or Warrants of
like tenor, in the name of the Registered Holder or as the Registered Holder
(upon payment by the Registered Holder of any applicable transfer taxes) may
direct, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock (or other securities, cash and/or property) then issuable
upon exercise of this Warrant.
          (b) Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and (in the case of
loss, theft or destruction) upon delivery of an indemnity agreement (with surety
if reasonably required) in an amount reasonably satisfactory to the Company, or
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.
     10. Notices. All notices and other communications hereunder shall be in
writing and shall be (a) transmitted by hand delivery, (b) mailed by first
class, registered or certified mail, return receipt requested, postage prepaid,
(c) transmitted by reputable nationwide overnight courier service guaranteeing
next Business Day delivery, or (d) transmitted by facsimile, and in each case,
if to the Company, to its principal office set forth below, and if to the
Registered Holder, to the address last furnished to the Company in writing by
such Registered Holder in accordance herewith. If the Company should at any time
change the location of its principal office to a place other than as set forth
below, it shall give prompt written notice to the Registered Holder and
thereafter all references in this Warrant to the location of its principal
office at the particular time shall be as so specified in such notice. All such
notices and communications shall be deemed delivered (i) on the date established
by the sender as the date of actual hand delivery, (ii) on the fifth Business
Day after being sent by first class, registered or certified mail, return
receipt requested, postage prepaid, (iii) one Business Day after being sent via
a reputable nationwide overnight courier service guaranteeing next Business Day
delivery, or (iv) on the date sent by facsimile, with confirmation of
transmission, if sent during normal business hours of the recipient, if not,
then on the next Business Day, as applicable.
Valeant Pharmaceuticals International
One Enterprise
Aliso Viejo, California 92656
Attention: General Counsel
Facsimile: 949.461.6661

13



--------------------------------------------------------------------------------



 



     11. No Rights as Stockholder. Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company. Notwithstanding the foregoing, in the event (i) the
Company effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.
     12. Amendment or Waiver. Any term of this Warrant may be amended or waived
only by an instrument in writing signed by the party against which enforcement
of the change or waiver is sought. No waivers of any term, condition or
provision of this Warrant, in any one or more instances, shall be deemed to be,
or construed as, a further or continuing waiver of any such term, condition or
provision.
     13. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.
     14. Governing Law. This Warrant will be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
the conflicts of law provisions thereof).
     15. Facsimile Signatures. This Warrant may be executed by facsimile
signature.
     16. Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings specified in this Section 16:
          (a) “Business Day” means each day other than a Saturday, Sunday or a
day on which state or federally chartered banking institutions in New York, New
York are not required to be open.
          (b) “Capital Stock” or “capital stock” of any Person means any and all
shares, interests, rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
but excluding any debt securities convertible into such equity.
          (c) “Closing Price” of a share of Common Stock or other security, as
applicable, on any date means the last reported per share sale price (or if no
last sale price is reported, the average of the bid and the ask prices or, if
more than one in either case, the average of the average bid and average ask
prices) on such date as reported in composite transactions for the principal
U.S. securities exchange on which the Common Stock or other security, as
applicable, is then listed or, if the Common Stock or other security, as
applicable, is not listed on a U.S. national or regional securities exchange, as
reported by the National Association of Securities Dealers Automated Quotation
System or, if such Common Stock or other security, as applicable, is not quoted
on the National Association of Securities Dealers Automated Quotation

14



--------------------------------------------------------------------------------



 



System, as reported on the principal other market on which the Common Stock or
other security, as applicable, is then traded. In the absence of such
quotations, the Board of Directors will make a good faith determination of the
Closing Price.
          (d) “Person” or “person” means any individual, corporation,
partnership limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity.
          (e) “Subsidiary” means, in respect of any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of shares of Capital Stock or other interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, general partners or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person; (ii) such Person and one or more Subsidiaries of such Person;
or (iii) one or more Subsidiaries of such Person.
          (f) “Trading Day” means a day during which trading in securities
generally occurs on the New York Stock Exchange or, if the Common Stock is not
listed on the New York Stock Exchange, on the principal other national or
regional securities exchange on which the Common Stock is then listed or, if the
Common Stock is not listed on a national or regional securities exchange, on the
National Association of Securities Dealers Automated Quotation System or, if the
Common Stock is not quoted on the National Association of Securities Dealers
Automated Quotation System, on the principal other market on which the Common
Stock is then traded (provided that no day on which trading of the Common Stock
is suspended on such exchange or other trading market will count as a trading
day).
     EXECUTED as of the Date of Issuance indicated above.

            VALEANT PHARMACEUTICALS INTERNATIONAL
      By:           Name:   Steve T. Min        Title:   Executive Vice
President, General Counsel and Corporate Secretary     

15



--------------------------------------------------------------------------------



 



EXHIBIT I
PURCHASE FORM

  To:   Valeant Pharmaceuticals International   Dated:
                               One Enterprise         Aliso Viejo, California
92656         Attention: General Counsel         Facsimile: 949.461.6661    

     The undersigned, pursuant to the provisions set forth in the attached
Warrant (No.                     ), hereby elects to purchase (check applicable
box):
     o                      shares of the Common Stock of Valeant
Pharmaceuticals International covered by such Warrant; or
     o the maximum number of shares of Common Stock covered by such Warrant.
     The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant through the
cancellation of such number of Warrant Shares (as defined in such Warrant) as is
necessary, in accordance with the formula set forth in Section 1(a), to exercise
such Warrant with respect to the number of Warrant Shares that the undersigned
elected to purchase above.

             
Signature:
         
 
         
Address:
         
 
         
 
         
 
       





--------------------------------------------------------------------------------



 



EXHIBIT II
ASSIGNMENT FORM

  To:   Valeant Pharmaceuticals International   Dated:                         
    One Enterprise         Aliso Viejo, California 92656         Attention:
General Counsel         Facsimile: 949.461.6661    

     FOR VALUE RECEIVED,                      hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant (No.
                    ) with respect to the number of shares of Common Stock of
Valeant Pharmaceuticals International covered thereby set forth below, unto:

          Name of Assignee   Address   No. of Shares          

 
 

      Dated:                                                Signature:
                                                                

Signature Guaranteed:
By:                                                   
The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

